Case 5:16-cv-10444-JEL-MKM ECF No. 1548-10, PageID.60305 Filed 03/29/21 Page 1 of 7




                        Bednarz Decl.
                             EXHIBIT 3
       Case
3/29/2021     5:16-cv-10444-JEL-MKM               ECF
                     Hamilton Lincoln Law Institute Mail - No.  1548-10,
                                                           Correspondence re: PageID.60306
                                                                              In re Flint Water Cases, Filed   03/29/21 Page
                                                                                                       No. 16-cv-10444-JEL-MKM (E.D.2 of 7
                                                                                                                                    Mich.)




               Gmai                                                                    Frank Bednarz <frank.bednarz@hlli.org>



  Correspondence re: In re Flint Water Cases, No. 16-cv-10444-JEL-MKM
  (E.D. Mich.)
  Stern, Corey <CStern@levylaw.com>                                             Fri, Mar 26, 2021 at 8:37 AM
  To: Frank Bednarz <frank.bednarz@hlli.org>
  Cc: Jessica Weiner <jweiner@cohenmilstein.com>, "hunter@napolilaw.com" <hunter@napolilaw.com>, mpitt
  <mpitt@pittlawpc.com>, "cmcgehee@pittlawpc.com" <cmcgehee@pittlawpc.com>, Theodore Leopold
  <tleopold@cohenmilstein.com>, Leslie Mitchell Kroeger <lkroeger@cohenmilstein.com>, "Joseph M. Sellers"
  <JSellers@cohenmilstein.com>, "Kit A. Pierson" <kpierson@cohenmilstein.com>, Emmy Levens
  <elevens@cohenmilstein.com>, Alison Deich <ADeich@cohenmilstein.com>, Theodore Frank
  <ted.frank@hlli.org>

     Mr. Bednarz:

    While I have a sense of what Mr. Shkolnik's position likely he is, he and I are not monolithic, and I
    anticipate he will respond if/when and with what he feels is appropriate.

     Best,

    Corey M. Stern
    Levy Konigsberg, LLP
    800 Third Ave, 11th Floor
    New York, New York 10022
    (212)605-6298
    (212)605-6290 (facsimile)
    www.levylaw.com


              On Mar 25, 2021 , at 11 :58 AM, Frank Bednarz <frank.bednarz@hlli.org > wrote:



              Mr. Stern,

              Thank you for your quick reply. I'm sorry that you misread my inquiry as an attack on
              anyone's character. I understand you find this frustrating; I would too!

              To avoid any ambiguity, does Mr. Shkolnik-who has been copied since my first email-
              share this position?

              Best regards,

              Frank

              M. Frank Bednarz
              Hamilton Lincoln Law Institute
              1145 E. Hyde Park Blvd. Unit 3A
              Chicago, IL 60615
              801-706-2690



https://mail.google.com/mail/u/1 ?ik=4bb6a41 bce&view=pt&search=all&permmsgid=msg-f%3A 1695301897924796844&dsqt=1 &simpl=msg-f%3A 1695...    1/6
       Case
3/29/2021     5:16-cv-10444-JEL-MKM               ECF
                     Hamilton Lincoln Law Institute Mail - No.  1548-10,
                                                           Correspondence re: PageID.60307
                                                                              In re Flint Water Cases, Filed   03/29/21 Page
                                                                                                       No. 16-cv-10444-JEL-MKM (E.D.3 of 7
                                                                                                                                    Mich.)

              On Thu, Mar 25, 2021 at 10:21 AM Stern, Corey <CStern@levylaw.com> wrote:

                Mr. Bednarz:



                I was appointed Co-Liaison Counsel by Judge Levy, and earlier I was appointed Lead
                Counsel for Plaintiffs in the state court litigation. I've added Hunter Shkolnik here, who was
                also appointed by Judge Levy as Co-Liaison Counsel.



                I fully agree with Mr. Leopold.



                Further, I am not a lawyer for any class action case in this litigation.



                79.5% of the money in the settlement is earmarked for minors, who are not part of the
                settlement class. Any adult who hired an attorney is not part of the settlement class. It is
                likely that 90% of the money paid by settling defendants will go to non-class members,
                each of whom has a retainer - a contract - wherein an agreement was made regarding
                the fees they were willing to pay to their lawyers for representing them.



                I feel strongly, having reviewed your communications, that you have not actually read the
                settlement agreement. I do not believe you have any idea what this settlement says, how it
                is structured, and how money is paid or to whom. I think you found media pieces that
                support what you generally do, and your general narrative, and you decided to jump in.



                Unless ordered by a court, I will provide you nothing.



                Further, despite not always (to put it lightly) agreeing with Mr. Leopold and Mr. Pitt, they
                and their team have worked tirelessly and endlessly for the last five years for the people of
                Flint. I have been with them and watched them work around the clock - in the middle of
                the night, on weekends - for their clients. As have I for mine. The hours they poured into
                this, away from their families, their children, their spouses should be commended. It was
                selfless and it was honorable.



                I am offended by you.



                There is nothing in the world more frustrating than a Monday Morning QB, a backseat
                driver, or someone who seeks to make their living or enhance their reputation critiquing
                someone else's efforts.



                And if you continue down this path, I look forward to litigating these issues before the
                Court.

https://mail.google.com/mail/u/1 ?ik=4bb6a41 bce&view=pt&search=all&permmsgid=msg-f%3A 1695301897924796844&dsqt=1 &simpl=msg-f%3A 1695...    2/6
       Case
3/29/2021     5:16-cv-10444-JEL-MKM               ECF
                     Hamilton Lincoln Law Institute Mail - No.  1548-10,
                                                           Correspondence re: PageID.60308
                                                                              In re Flint Water Cases, Filed   03/29/21 Page
                                                                                                       No. 16-cv-10444-JEL-MKM (E.D.4 of 7
                                                                                                                                    Mich.)




                Best,



                Corey M. Stern

                Levy Konigsberg, LLP

                800 Third Avenue, 11 th Floor

                New York, New York 10022

                (212)605-6298

                (212)605-6290 (facsimile)

                www.levylaw.com




                From: Frank Bednarz <frank.bednarz@hlli.org >
                Date: Thursday, March 25, 2021 at 10:56 AM
                To: Jessica Weiner <jweiner@cohenmilstein.com>
                Cc: Stern, Corey <CStern@levylaw.com>, hunter@napolilaw.com
                <hunter@napolilaw.com>, mpitt <mpitt@pittlawpc.com>,
                cmcgehee@pittlawpc.com <cmcgehee@pittlawpc.com>, Theodore
                Leopold <tleopold@cohenmilstein.com>, Leslie Mitchell Kroeger
                <LKroeger@cohenmilstein.com>, Joseph M. Sellers
                <JSellers@cohenmilstein.com>, Kit A. Pierson
                <kpierson@cohenmilstein.com>, Emmy Levens
                <elevens@cohenmilstein.com>, Alison Deich
                <ADeich@cohenmilstein.com>, Theodore Frank <ted.frank@hlli.org>
                Subject: Re: Correspondence re: In re Flint Water Cases, No. 16-cv-
                10444-JEL-MKM (E.D. Mich.)

                Thank you Jess,



                Mr. Leopold's letter says "we," but it's not clear to me that this is the only position of your
                firm or perhaps Co-Lead Class Counsel, or whether he is also speaking for Co-Liaison
                Counsel.



                Could your or one of the other copied counsel confirm that this is the position of all four
                firms?



                Thanks in advance,

https://mail.google.com/mail/u/1 ?ik=4bb6a41 bce&view=pt&search=all&permmsgid=msg-f%3A 1695301897924796844&dsqt=1 &simpl=msg-f%3A 1695...    3/6
       Case
3/29/2021     5:16-cv-10444-JEL-MKM               ECF
                     Hamilton Lincoln Law Institute Mail - No.  1548-10,
                                                           Correspondence re: PageID.60309
                                                                              In re Flint Water Cases, Filed   03/29/21 Page
                                                                                                       No. 16-cv-10444-JEL-MKM (E.D.5 of 7
                                                                                                                                    Mich.)




                Frank




                M. Frank Bednarz

                Hamilton Lincoln Law Institute

                1145 E. Hyde Park Blvd. Unit 3A

                Chicago, IL 60615

                801 -706-2690




                On Wed, Mar 24, 2021 at 11 :10 AM Jessica Weiner <jweiner@cohenmilstein.com> wrote:

                   Mr. Bednarz:



                   Please see the attached correspondence.



                   Kind regards,

                   Jess



                   From: Frank Bednarz <frank.bednarz@hlli.org>
                   Sent: Wednesday, March 24, 2021 10:23 AM
                   To: cstern@levylaw.com ; hunter@napolilaw.com; mpitt <mpitt@pittlawpc.com>;
                   cmcgehee@pittlawpc.com ; Theodore Leopold <tleopold@cohenmilstein.com>; Leslie
                   Mitchell Kroeger <LKroeger@cohenmilstein.com>; Joseph M. Sellers
                   <JSellers@cohenmilstein.com>; Kit A. Pierson <kpierson@cohenmilstein.com>; Emmy
                   Levens <elevens@cohenmilstein.com>; Jessica Weiner
                   <jweiner@cohenmilstein.com>; Alison Deich <ADeich@cohenmilstein.com>
                   Cc: Theodore Frank <ted.frank@hlli.org>
                   Subject: Re: Correspondence re: In re Flint Water Cases, No. 16-cv-10444-JEL-MKM
                   (E.D. Mich.)



                   Counsel:



                   Please advise which, if any, of the requested information will be provided.



                   Best regards,
https://mail.google.com/mail/u/1 ?ik=4bb6a41 bce&view=pt&search=all&permmsgid=msg-f%3A 1695301897924796844&dsqt=1 &simpl=msg-f%3A 1695...    4/6
       Case
3/29/2021     5:16-cv-10444-JEL-MKM               ECF
                     Hamilton Lincoln Law Institute Mail - No.  1548-10,
                                                           Correspondence re: PageID.60310
                                                                              In re Flint Water Cases, Filed   03/29/21 Page
                                                                                                       No. 16-cv-10444-JEL-MKM (E.D.6 of 7
                                                                                                                                    Mich.)




                   Frank




                   M. Frank Bednarz

                   Hamilton Lincoln Law Institute

                   1145 E. Hyde Park Blvd. Unit 3A

                   Chicago, IL 60615

                   801-706-2690




                   On Mon, Mar 22, 2021 at 11 :32 AM Frank Bednarz <frank.bednarz@hlli.org > wrote:

                       Hello counsel,



                       Please find attached correspondence regarding the fee request file in the Flint Water
                       Cases.



                       Best regards,



                       Frank



                       M. Frank Bednarz

                       Hamilton Lincoln Law Institute

                       1145 E. Hyde Park Blvd. Unit 3A

                       Chicago, IL 60615

                       801-706-2690



                CONFIDENTIALITY STATEMENT This e-mail transmission and any accompanying
                attachment contains information that is confidential, privileged and exempt from disclosure
                under applicable law. This e-mail is intended only for the use of the individual or entity to
                which it is addressed. If you receive this e-mail in error or you are not the intended
                recipient, do not read, copy or disseminate in any manner. If you are not the intended
                recipient, you may not disseminate, distribute or copy this communication and any
                disclosure, copying, distribution, use or taking any action in reliance on the contents of this
                information is strictly prohibited. If you received this communication in error, please reply
https://mail.google.com/mail/u/1 ?ik=4bb6a41 bce&view=pt&search=all&permmsgid=msg-f%3A 1695301897924796844&dsqt=1 &simpl=msg-f%3A 1695...    5/6
       Case
3/29/2021     5:16-cv-10444-JEL-MKM               ECF
                     Hamilton Lincoln Law Institute Mail - No.  1548-10,
                                                           Correspondence re: PageID.60311
                                                                              In re Flint Water Cases, Filed   03/29/21 Page
                                                                                                       No. 16-cv-10444-JEL-MKM (E.D.7 of 7
                                                                                                                                    Mich.)

                to the message immediately by informing the sender that the message was misdirected
                and after advising the sender you must erase the message from your computer system
                and destroy any hard copies that may have been made. Thank you for your assistance in
                correcting this error.

    CONFIDENTIALITY STATEMENT This e-mail transmission and any accompanying attachment contains
    information that is confidential, privileged and exempt from disclosure under applicable law. This e-mail is
    intended only for the use of the individual or entity to which it is addressed. If you receive this e-mail in
    error or you are not the intended recipient, do not read, copy or disseminate in any manner. If you are not
    the intended recipient, you may not disseminate, distribute or copy this communication and any disclosure,
    copying, distribution, use or taking any action in reliance on the contents of this information is strictly
    prohibited. If you received this communication in error, please reply to the message immediately by
    informing the sender that the message was misdirected and after advising the sender you must erase the
    message from your computer system and destroy any hard copies that may have been made. Thank you
    for your assistance in correcting this error.




https://mail.google.com/mail/u/1 ?ik=4bb6a41 bce&view=pt&search=all&permmsgid=msg-f%3A 1695301897924796844&dsqt=1 &simpl=msg-f%3A 1695...    6/6
